Citation Nr: 0319760	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  02-04 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
right sacroiliac myofascial pain syndrome with degenerative 
joint disease.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran had verified active service from March 1980 to 
August 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision by the Department of Veterans 
Affairs (VA) Waco Regional Office (RO).  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The most probative evidence of record indicates that the 
veteran's right sacroiliac myofascial pain syndrome with 
degenerative joint disease is no more than mildly to 
moderately disabling and does not demonstrate severe 
recurring symptoms or neurological deficits greater than a 
mild to moderate degree.  



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
20 percent for right sacroiliac myofascial pain syndrome with 
degenerative joint disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, 4.71, Diagnostic Codes 5292, 5293, 5295, 8520 (2000) 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The Act emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, rating 
decisions dated in September 1998 and May 2001; the statement 
of the case (SOC) dated in February 2002; the supplemental 
statement of the case (SSOC) dated in December 2002; and the 
letter giving the veteran notification of the VCAA dated in 
January 2001 provided the veteran with the applicable law and 
regulations and gave adequate notice as to the evidence 
needed to substantiate his claims.  In addition, the VCAA 
letter explained the notice and duty to assist provisions of 
the new law, including the respective responsibilities of the 
parties to secure evidence, and asked the veteran to submit 
or authorize VA to obtain outstanding evidence relevant to 
the appeal.  Thus, the Board is satisfied that the RO has 
provided all notice as required by the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured VA 
medical examinations, VA x-ray studies, and private 
occupational therapy records.  The veteran has not authorized 
VA to obtain any additional private evidence.  The Board 
finds that the duty to assist the veteran with the 
development of his claim is satisfied.  38 U.S.C.A. § 5103A 
(West 2002).  


Analysis

The veteran maintains that his right sacroiliac myofascial 
pain syndrome with degenerative joint disease is productive 
of greater impairment than that encompassed within the 
current rating of 20 percent.  He contends that he has 
provided clinical records to support increased pain and 
symptoms that have hindered him in his ability to functional 
overall.  

Regarding the merits of the veteran's claim, applicable 
criteria provide that disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2002).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before an administrative or judicial 
process has concluded, the version most favorable to the 
veteran applies unless Congress provides otherwise, or 
permits the VA Secretary to do otherwise.  

In this case, the regulation applicable to the veteran's 
right sacroiliac myofascial pain syndrome with degenerative 
joint disease changed during the course of his appeal.  The 
veteran has been apprised of both the former and the current 
regulations.  The Board, thus, has considered both of these 
criteria in determining the veteran's entitlement to an 
increased rating for his right sacroiliac disability.  Karnas 
v. Derwinski, 1 Vet. App. at 311.  

Under the prior rating criteria for Diagnostic Code 5293, 
intervertebral disc syndrome, a 10 percent evaluation was 
warranted for mild attacks; a 20 percent rating was warranted 
for moderate recurring attacks; and a 40 percent evaluation 
was assigned for severe recurring attacks, with intermittent 
relief.  38 C.F.R. 4.71(a), Diagnostic Code 5293 (2000).

Effective September 22, 2002, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 provides that intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, a 
60 percent evaluation is warranted.  With incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, a 40 percent 
evaluation is warranted.  

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities are to be evaluated separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be evaluated 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

The U.S. Court of Appeals for Veterans Claims (hereinafter 
"Court") held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held the following:  "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."

Applying the criteria set forth above to the facts in this 
case, the Board must find that an evaluation in excess of 
20 percent for right sacroiliac myofascial pain syndrome with 
degenerative joint disease clearly is not warranted under the 
former and the amended regulations.  In that regard, pursuant 
to the rating criteria prior to September 22, 2002, the Board 
observes that the veteran's disability has never been 
described by medical professionals as greater than mild to 
moderate in degree with minimal symptoms.  In addition, the 
available record establishes that his disability is not 
manifested by severe recurring attacks, with intermittent 
relief so as to warrant the next higher evaluation under the 
former rating criteria.  38 C.F.R. 4.71(a), Diagnostic Code 
5293.  

Moreover, with respect to the current regulations, the Board 
notes that the competent evidence of record does not support 
incapacitating episodes with a total duration of at least 
four weeks but less than six weeks over the course of a year.  
Essentially, the medical evidence also does not support 
separate chronic orthopedic and neurologic signs and symptoms 
resulting from the veteran's degenerative disc disease to the 
extent required under the prevailing regulations so as to 
warrant an evaluation greater than the current 20 percent.  
38 C.F.R. 4.71(a), Diagnostic Code 5293.  

Specifically, the Board notes that during VA examination 
conducted in February 2001, the examiner reported the 
veteran's complaints of episodic back pain, particularly on 
repeated activity and heavy exertion.  When the pain became 
more severe, it tended to radiate down the right leg to the 
right ankle.  The pain was described as positional, which 
meant that when sitting on the left side of the couch, for 
example, without any support on the right side, the pain 
radiated from the back to the posterior thigh.  When the 
veteran sat on the right side, the pain was lessened.  Rest 
and changing positions relieved his pain.  

The examiner further remarked that during times of flare-up, 
the veteran was restricted to rest.  He was able to position 
himself with his leg straight and not bearing weight to 
relieve the pain.  When the veteran experienced flare-ups, 
the pain could last anywhere from 10 to 15 minutes to a day 
or two.  During severe times, the pain radiated down into the 
right lower extremities.  The veteran also reported that over 
time, he has had to curb his activities more often and that 
his disability was beginning to have an effect on his work as 
a tractor-trailer operator.  The veteran reported that he had 
greater intolerance sitting in a car versus sitting in an 
upright position in his truck.  

The examiner noted that range of motion of the spine was 
nearly full, but pain set in early on all ranges of motion.  
Spasms ensued with right lateral extension and flexion.  As 
to the veteran's postural abnormalities, the examiner noted 
that the back on visualization alone had marked left side 
curvature in the lumbar region that straightened out and 
became a normal curve typical of a right-handed male.  As to 
the musculature of the back, the examiner noted that the back 
was partly over developed on the right side, which appeared 
to be the reason for the curvature and appeared to be a fixed 
deformity.  

As to neurological deficits, the examiner noted that 
pallesthesia was present, bilaterally, although the right 
great toe was much weaker in extension than the left.  The 
range of motion in the right lateral flexion was 20 to 
25 degrees without pain and another 10 degrees with pain.  On 
the left, motion was 30 degrees without pain and then pain 
and spasm prevented left lateral flexion.  In anterior 
flexion, the veteran went to 20 degrees without pain and from 
20 to 60 degrees with pain and spasms on the right, which 
limited his motion.  Overall, the examiner concluded that 
range of motion testing showed on flexion, to 20 degrees 
without pain and to 60 degrees with pain; extension to 25 
degrees with pain at the end; lateral flexion on the right to 
25 degrees without pain.  

The examiner noted that a CT scan of the lumbar spine was 
conducted in March 2001, which showed degenerative joint 
disease of the L5 to S1 with disc bulging and loss of height 
of the space.  No herniated nucleus pulposus was evident and 
no stenosis was noted.  Minimal hypertrophic changes of the 
left L4-L5 facet joint were indicated.  The diagnosis was 
back pain, disc disease, L4-L5 and L5-S1.  

In response to a request by an occupational therapist for 
doctor's orders for treatment of the veteran's back problems, 
in August 2001, a physician noted low back pain and referred 
the veteran for treatment.  

During a VA examination conducted in October 2002, the 
examiner noted the veteran's complaints of increasing 
radiating back emanating from the back down into the right 
buttock and lower extremity with episodic burning sensations.  
The veteran reported that he had more pain with standing for 
extended periods of time and when walking a distance of one-
half mile.  The veteran had to change his job because he was 
training truck drivers, which required him to get in and out 
of trucks frequently, causing increased pain.  The veteran 
awoke with stiffness in the back and reported that he had a 
lack of endurance due to pain.  He also had difficulty in 
putting on and removing his socks and shoes, which the 
examiner noted was obvious at the time of the examination.  

With respect to periods of flare-ups, the examiner noted 
moderate severity, five times per year, and one to two days 
in duration.  Precipitating factors included over exertion 
and heavy lifting alleviated by bed rest and increased 
dosages of over-the-counter medications, such as Motrin.  
These flare-ups limited the veteran's function in the sense 
that he was confined to bed.  The veteran used a back brace.  

Other ways in which the veteran's back problems inhibited his 
ability to function were that he was forced to change jobs 
because he could no longer load the trucks; his sleep was 
disturbed at times; and he had to change his work schedule 
when the pain slowed him down.  The examiner noted that the 
veteran ambulated slowly in an antalgic gait, favoring the 
right leg, and when putting on socks and shoes, or removing 
the same, the veteran had to do this by getting out of the 
chair.  He was able to rise on his toes, but his right side 
gave way because of the pain.  

As to range of motion, the examiner noted flexion from 30 to 
60 degrees with pain at 60 degrees; extension 10 degrees with 
pain; and lateral flexion and rotation were limited to 
10 degrees bilaterally and was painful.  Repeated movements 
caused pain but did not limit motion.  Tenderness was noted 
in the paraspinous musculature, on the right greater than the 
left with some minor spasm.  Further, the examiner reported 
accentuated lordotic curve of the lumbosacral spine; straight 
leg raising caused back pain; deep tendon reflexes at the 
knees were equal, absent at the ankles.  The examiner 
diagnosed degenerative disc disease at L5-S1 with mild disc 
bulging and mild loss of height of L5-S1 disc.  There was no 
evidence of herniated nucleus pulposus or spinal stenosis.  
Minimal hypertrophic degenerative change at left L4-L5 facet 
joint was noted.  Overall, the examiner diagnosed low back 
pain due to degenerative joint disease and degenerative disc 
disease with sciatica.  

Therefore, in light of the foregoing, the Board must conclude 
that the medical evidence of record does not support that the 
veteran's right sacroiliac myofascial pain syndrome with 
degenerative joint disease is more disabling than what is 
encompassed within a 20 percent rating under either rating 
criteria.  As stated above, with respect to the former 
regulations, the veteran has not provided evidence of severe 
recurring attacks associated with his low back disability.  
Examiners have consistently reported mild to moderate 
impairment with severity increasing only on certain 
activities episodically.  Moreover, per the medical evidence 
of record, severity of the veteran's symptoms has tended to 
increase primarily when the veteran has over-exerted himself 
or lifted heavy items.  Otherwise, the objective evidence 
supports no more than mild to moderate disability.  
38 C.F.R. 4.71(a), Diagnostic Code 5293.  

Furthermore, as to the current rating criteria under 
Diagnostic Code 5293, the Board notes that there are no 
clinical records to substantiate impairment either 
orthopedically or neurologically that warrant an increased 
rating.  Overall, there is nothing in the record to support 
that symptomatology associated with the veteran's right 
sacroiliac myofascial syndrome with degenerative joint 
disease is productive of frequent and extensive 
incapacitating episodes such that bed rest was required.  
38 C.F.R. 4.71(a), Diagnostic Code 5293.  

Specifically, with respect to any orthopedic symptoms that 
have contributed to the overall disability picture affecting 
the veteran's low back, the Board has reviewed the rating 
criteria under Diagnostic Code 5292 for limitation of motion 
of the lumbar spine.  That code provides a 10 percent rating 
for mild limitation of motion; a 20 percent rating for 
moderate limitation of motion; and a 40 percent rating for 
severe limitation of motion.  The evidence clearly does not 
support severe limitation so as to warrant a 40 percent 
rating.  In fact, the Board notes that the medical evidence 
of record overall does not even support a 20 percent rating 
under Diagnostic Code 5292.  As noted above during the VA 
examination conducted in February 2001, the examiner reported 
the veteran's complaints of periodic spasms and increasing 
pain that tended to radiate down into the lower extremities, 
particularly when in certain positions.  Despite the pain 
that set in on certain movements, the examiner concluded that 
range of motion of the spine was nearly full.  Thus, even 
considering functional loss due to pain, the veteran's loss 
of motion is no more than mildly limited.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Additionally, the Board notes that during the VA examination 
conducted in October 2002, the examiner noted the limitations 
imposed by the veteran's low back disability and determined 
that although the veteran experienced pain on certain 
movements involving the low back, which at times radiated 
down into the lower extremities, repeated movements did not 
limit motion per se such that an evaluation in excess of the 
current 20 percent would be warranted.  38 C.F.R. 4.71(a), 
Diagnostic Code 5292.  

Further, the Board has also considered the regulatory 
provisions under Diagnostic Code 5295 to determine the extent 
of orthopedic impairment associated with the veteran's low 
back disability.  Under Diagnostic Code 5295, to warrant the 
maximum rating of 40 percent the veteran must show severe 
strain, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, with marked limitation of 
forward bending in a standing position; loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. 4.71, 
Diagnostic Code 5295.  The veteran also has not provided 
evidence of such impairment affecting the low back so as to 
warrant the assignment of a 40 percent rating under this 
rating code.  

In fact, again, the clinical findings of record do not 
support a 20 percent rating under Diagnostic Code 5295.  
Specifically, there is no objective evidence to substantiate 
muscle spasms on extreme forward bending with loss of lateral 
spine motion when in a standing position.  38 C.F.R. 4.71, 
Diagnostic Code 5295.  As noted herein, generally nothing 
more than complaints of pain, tenderness and minor spasms, 
with minimal to mild changes affecting the low back have been 
indicated consistently throughout the record.  There is no 
medical evidence that points to loss of lateral spine motion 
due to muscle spasms.  Therefore, under Diagnostic Code 5295, 
there is no evidence to support separate orthopedic 
impairment for an evaluation in excess of 20 percent.  

The Board further notes that pursuant to the rating criteria 
of Diagnostic Code 8520 related to impairment of the sciatic 
nerve, to warrant a 10 percent evaluation, the veteran would 
need to provide objective evidence of mild symptoms due to 
incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 
8520.  There simply is nothing contained in the veteran's 
record that speaks to paralysis, incomplete or otherwise.  
With respect to any neurological deficits noted in the 
record, the veteran has presented evidence of some 
pallesthesia and radiating pain when over-exerting himself.  
At the greatest point of severity, the record reflects that 
those symptoms could last anywhere from a few minutes to two 
days at the outside, relieved with rest.  Thus, the Board 
observes that although there is evidence of some neurological 
abnormalities, such deficits are not sufficiently disabling 
so as to warrant a compensable rating due to neurological 
impairment.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The Board has determined that the objective evidence of 
record does not support incapacitation attributable to either 
orthopedic or neurological symptoms associated with his right 
sacroiliac myofascial pain syndrome of the duration and 
extent required under the amended provisions of Diagnostic 
Code 5293 to warrant the next higher evaluation of 
40 percent.  38 C.F.R. 4.71(a), Diagnostic Code 5293.  

Also, the Board has considered the provisions of §§ 4.10, 
4.40, 4.45, and 4.59, but concludes that the evidence of 
record does not substantiate functional impairment under 
these provisions to warrant an increased rating beyond the 
current 20 percent.  As noted above, the examiner remarked 
that the veteran is confined to bed rest during periods of 
flare-ups precipitated by over-exertion.  It is noted that 
such flare-ups might occur five times per year and last 
anywhere from a day or two.  Severity during those times was 
moderate in nature.  Although the veteran's ability to 
function was impaired during times of such flare-ups, 
necessitating bed rest, overall, his ability to function has 
not been hindered to such an extent so as to warrant 
additional compensation for his service-connected sacroiliac 
myofascial pain syndrome.  

The veteran has voiced his contentions concerning increased 
symptoms associated with his low back and certainly is 
capable of describing his signs and symptoms.  The Board 
points out, however, that a layperson, untrained in the field 
of medical diagnostics, is incompetent to offer an opinion 
which requires specialized medical knowledge, such as in this 
case.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the veteran's 
statements alone do not constitute competent medical evidence 
in support of his claim because there is no indication that 
he has the medical training, expertise, or diagnostic ability 
to render his statements medically competent.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2003); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In this case, the Board has determined that 
there is no recourse but to deny the veteran's claim.  The 
evidence is not in relative equipoise so as to render a 
favorable decision.  Thus, the veteran's claim for an 
evaluation in excess of 20 percent for right sacroiliac 
myofascial pain syndrome with degenerative joint disease is 
denied.  





ORDER

An evaluation in excess of 20 percent for right sacroiliac 
myofascial pain syndrome with degenerative joint disease is 
denied.  



____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

